Case 1:19-cv-00145-ER Document 77 Filed 08/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
TROIKA MEDIA GROUP, INC., TROIKA-MISSION
HOLDINGS, INC., MISSIONCULTURE LLC, .
MISSION-MEDIA HOLDINGS LIMITED, MISSION. : [dex No.: 19-cv-00145-ER
MEDIA LTD., and MISSION MEDIA USA INC.,
Plaintiffs,
_ (Proposed) ORDER GRANTING
AS COUNSEL OF RECORD
NICOLA STEPHENSON, JAMES STEPHENSON,
and ALLMAC LLC,
Defendants. :
x

 

WHEREAS, Dean R. Nicyper, Esq., Chaya Weinberg-Brodt, Esq., Joseph Gallo, Esq.,
and the law firm Withers Bergman LLP (together “Withers”) have previously appeared and filed
pleadings on behalf of Plaintiffs Troika/Mission Group, Inc., Troika-Mission Holdings, Inc.,
MissionCulture LLC, Mission-Media Holdings Limited, Mission-Media Ltd., and Mission
Media USA Inc. (together “Troika Media Group”) in this action;

WHEREAS, Troika Media Group and Withers wish to have Withers withdraw as counsel
of record for Mission in this action;

WHEREAS, Murray L. Skala, Esq., Bruce Ethan Robins, Esq., and David F. Sack, Esq.
of Feder Kaszovitz LLP will remain as counsel for the Troika Media Group in this action; and

WHEREAS, based on the Motion for Withdrawal as Counsel of Record, Declaration of
Dean R. Nicyper, executed on August 23, 2019, and Declaration of Michael Tenore, executed on
August 22, 2019, it is the opinion of this Court that the relief requested in the motion should be

granted, it is accordingly:
Case 1:19-cv-00145-ER Document 77 Filed 08/23/19 Page 2 of 2

ORDERED, that Dean R. Nicyper, Esq., Chaya Weinberg-Brodt, Esq., Joseph Gallo,
Esq., and the law firm Withers Bergman LLP are hereby withdrawn and shall cease from this

point forward to be counsel of record for Plaintiffs in this action.

Dated: New York, New York
September __, 2019

 

Judge Edgardo Ramos
